SON

STEIN

DRIGGS

ww

oo ed

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00021-LRH-CBC Document 77 Filed 09/25/19 Page 1 of 4

 

_ FILED RECEICD
HOLLEY, DRIGGS, WALCH, FINE, ENTERED ~ ceRvEn ON
PUZEY STEIN & THOMPSON COUNSELPARTIES OF RECORD

 

JAMES W. PUZEY, ESQ.
AUDREY DAMONTE, ESQ.
800 S. Meadows Parkway, Suite 800 SEP 27 2019
Reno, Nevada 89521
Telephone: 775/851-8700
Facsimile: 775/851-7681 CLERK US CISTRICT COURT
DISTRIC? ur REVABA
Attorneys for SONOMA SPRINGS BY: DEPUTY
LIMITED PARTNERSHIP and SONOMA SPRINGS

ASSOCIATES, LLC

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

SONOMA SPRINGS LIMITED Case No.: 3:18-CV-0021-LRH-CBC
PARTNERSHIP, a Nevada limited partnership,
and SONOMA SPRINGS ASSOCIATES, LLC,
a Nevada limited liability company,

Plaintiffs, STIPULATION AND ORDER TO
REOPEN DISCOVERY FOR LIMITED
v. PURPOSES AND TO EXTEND

FIDELITY AND DEPOSIT COMPANY OF __ | DEADERME FOR PROPOSED JOINT
MARYLAND, a Maryland Corporation and
ZURICH AMERICAN INSURANCE

IRST REQUEST
COMPANY OF ILLINOIS, a Maryland (FIRS Q )
Corporation and DOES 1-20, inclusive,

 

Defendants

Plaintiffs, SONOMA SPRINGS LIMITED PARTNERSHIP and SONOMA SPRINGS
ASSOCIATES, LLC, (hereinafter collectively “Plaintiffs”), by and through their counsel of
record, JAMES W. PUZEY, ESQ. and AUDREY DAMONTE, ESQ., of HOLLEY DRIGGS
WALCH FINE PUZEY STEIN & THOMPSON, and Defendants, FIDELITY AND DEPOSIT
COMPANY OF MARYLAND and ZURICH AMERICAN INSURANCE COMPANY OF
ILLINOIS, (hereinafter collectively “Defendants”) by and through their counsel of record, DAVID
SLAUGHTER, ESQ., of SNOW CHRISTENSEN & MARTINEAU, agree and jointly move this
Court, pursuant to Rule 6(b)(1)(A) and Local Rules 26-4 and 7-1, to reopen discovery and to extend

the deadline to file a proposed Joint Pretrial Order in compliance with Local Rules 16-3 and 16-4

-[-

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-cv-00021-LRH-CBC Document 77 Filed 09/25/19 Page 2 of 4

(“Joint Pretrial Order”) from September 27, 2019 to November 12, 2019. The Court ordered the
parties in its Order dated August 14, 2019 (ECF No. 76, p. 20:10-11, “Order”) to file the proposed
Joint Pretrial Order by September 27, 2019.

The Defendants filed their Motion for Summary Judgment on December 27, 2018 (ECF
No. 60, “Motion for Summary Judgment”), The Parties fully briefed the Motion for Summary

Judgment and on August 14, 2019, the Court entered the Order granting in part and denying in

 

 

 

part the Motion for Summary Judgment. Based on the Court’s analysis and ruling, the Parties
determined that additional discovery was required prior to submitting the proposed Joint Pretrial
Order.

As the Court is aware, there is a Sixth Judicial District Court case between the contractor
Ascent Construction, Inc. (Plaintiff/Counterdefendant) and Sonoma Springs Limited Partnership
(Defendant/Counterclaimant) Sonoma Springs Associates, LLC (Defendant), Case Number CV
21,053, Dept. Il, pending before the Honorable Michael R. Montero (“State Court Case”). The
State Court Case involves issues that overlap issues in this action. To expedite discovery and limit
costs in both cases, the Parties agreed to share discovery in both the State Court Case and this
Federal case.

To date, and in the two lawsuits, twenty (20) depositions have been taken, more than 3,000
pages of documents have been exchanged between the parties, together with written discovery
including requests for admissions, interrogatories and production of documents. The fact
discovery deadline has passed in this action and fact discovery in the State Court Case is supposed
to close on October 4, 2019. . Unfortunately, there are three depositions of Ascent subcontractors
that remain to be taken in the State Court Case. Sonoma Springs has provided notice of the
depositions in that case, but due to scheduling issues, they will not be conducted until the first and
third weeks of October. Hence, counsel for the parties have agreed to extend discovery in the
State Court Case in order to conduct the three depositions.

Once these depositions are completed the Parties will be equipped to properly and
accurately identify the documents and witnesses that are required to be delineated in the proposed

Joint Pretrial Order.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 3:18-cv-00021-LRH-CBC Document 77 Filed 09/25/19 Page 3 of 4

Under the circumstances, including the somewhat unusual interaction of this case and the
State case and the agreed consolidation of discovery in the two matters, there is good cause for the
Parties’ request (1) that discovery in this action be reopened for the limited purposes of conducting
the three depositions and (2) that the Parties be allowed a limited period following the completion
of those depositions to meet and confer to prepare and file a proposed Joint Pretrial Order with this
Court by November 12, 2019, The modest extension serves ultimately to save costs and time,
while still ensuring a just determination of this action. This is a legitimate reason as recognized by
Rule 1 of the Federal Rules of Civil Procedure, which states: “These rules . . , should be construed,
administered, and employed by the court and the parties to secure the just, speedy, and inexpensive
determination of . . . [the] proceeding.” Since there is no trial date, no other deadlines will be
impacted by this extension.

This is the first stipulation to reopen discovery and for a related extension of time to file
the proposed Joint Pretrial Order and is being made in good faith and not for purpose of undue
delay. No additional requests for extensions are contemplated. Therefore, pursuant to Rule
6(b)(1)(A) and Local Rule 7-1, the Parties request that the Court reopen discovery for the limited
Mf
Hf
Ht
Mf
Hf
Mt
HE
Hl
HM}

Hf
Mf
Mi
Mf

 
HOMPSON

RIGGS

oOo “EON

SO

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

|
Case 3:18-cv-00021-LRH-CBC Document 77 Filed 09/25/19 Page 4 of 4

purposes of the three depositions currently scheduled in the State court action and extend this

deadline for good cause to file the proposes Joint Pretrial Order to and including November 12,

 

 

 

 

2019.

IT IS SO STIPULATED.

Dated: September 24, 2019 Dated: September 24, 2019
HOLLEY DRIGGS WALCH FINE SNOW CHRISTENSEN & MARTINEAU
PUZEY STEIN & THOMPSON

/s/ David W. Slaughter
/sf Audrey Damonte DAVID SLAUGHTER, ESQ.
JAMES W. PUZEY, ESQ. 10 Exchange Place, 11" Floor
Nevada Bar No. 5745 Salt Lake City, Utah 84111
AUDREY DAMONTE, ESQ, JASON W. PEAK, ESQ.
Nevada Bar No.4244 RYAN W. LEARY. ES
800 S. Meadows Parkway | Laxalt & N L 4 Q.
Suite 800 axalt omura, Ltd.

9790 Gateway Dr., Ste. 200
Reno, NV 89521
Attorneys for Defendants

Reno, Nevada 89521
Telephone: 775 851-8700
Attorneys for Plaintiffs

ORDER

 

 

IT IS SO ORDERED AND ADJUDGED.

DATED this Q9h day of udeptinhas 2, 2019.

Edlasor

Ubited States Mraistrate Judge

 

 
